Citation Nr: 0406454	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-15 221	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) improved 
pension benefits.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1945 to December 1946 and from February 1950 to April 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  


FINDINGS OF FACT

1.  Effective December 1, 2001, the maximum annual rate of 
improved pension (MAPR) for a veteran with one dependent was 
$12,516.  

2.  For the period December 1, 2001 to November 30, 2002, the 
veteran's annual countable family income was $17,497, and 
exceeded the applicable maximum annual rate. 


CONCLUSION OF LAW

The veteran's countable annualized family income for the 
period December 1, 2001 to November 30, 2002, was excessive 
for purposes of establishing eligibility for VA improved 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 3.272 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The latter held, in part, that 
a VCAA notice must be provided prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the veteran's claim for VA pension benefits was 
received in September 2002.  A letter in October 2002 advised 
the veteran that his claim was denied because his income 
exceeded mandated limits.  Only after that did the AOJ (in 
June 2003) provide him notice as to what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence he must submit, what 
information and evidence VA would obtain, and the need for 
him to submit any evidence in his possession pertaining to 
the claim.  By a May 2003 Statement of the Case (SOC) he was 
advised of the controlling law and regulations, what evidence 
was of record, and what evidence was needed to establish 
entitlement to the benefit sought.  The VCAA letter 
specifically advised the veteran of his and VA's respective 
responsibilities in development of evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, a defect in the timing of the notice may be cured, 
it left open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  While the veteran was 
not advised verbatim to submit everything he had pertinent to 
the claim, he was provided equivalent notice.  He was fully 
advised what type of (income/expense) evidence would impact 
on this claim, and that if he had such evidence he was to 
submit it (he was provided a form for that purpose).  He had 
the opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  He has not 
responded.  Under the Veterans Benefit Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (VBA)), the Board 
may proceed.  The appellant is not prejudiced by any notice 
deficiency.  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  

Factual Background

In September 2002, the RO received the veteran's claim for 
nonservice-connected pension benefits (Form 21-526), in which 
he reported that his sole family income consisted of monthly 
benefits from the Social Security Administration (SSA).  
Information received from the SSA reflects that, beginning 
December 2001, the veteran received $1,015 monthly and his 
wife received $499 monthly, creating an annual family income 
of $18,168.  Unreimbursed medical expenses, consisting of 
Medicare premiums for the veteran and his wife, totaled 
$1,296; the deductible portion of the unreimbursed medical 
expenses was $671.  The veteran's countable annualized family 
income, beginning December 1, 2001, was $17,497.  

In his November 2002 Notice of Disagreement, the veteran 
claimed, essentially, that he should be eligible for pension, 
and argued that the RO had not taken into account his monthly 
expenses, including medical expenses, when calculating his 
annual income.  

In June 2003 the RO requested that the veteran submit 
information concerning his out-of-pocket medical expenses, 
and provided the appropriate form (VA Form 21-8416); he did 
not respond to this request.  



Analysis

VA law and regulations provide for the payment of nonservice-
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct, and who have an annual income not in 
excess of the applicable maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3.  

Effective December 1, 2001, the income limit for the MAPR was 
$12,516 for a veteran with one dependant.  To be deducted, 
unreimbursed medical expenses for this period must exceed 
five percent of the MAPR, or $625.  See 38 C.F.R. 
§ 3.23(a)(3); VA Manual M21-1, Part I, Appendix B.  

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271(a).  
Income from SSA benefits and income of a spouse are not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
are included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.  

It is undisputed that the veteran had qualifying active 
wartime service.  In his September 2002 Income-Net Worth and 
Employment Statement, he noted that he was married and had no 
children in his custody and that SSA benefits were his 
family's sole source of income.  Information received from 
SSA reflects that, beginning December 2001, the veteran 
received $1,015 monthly and his wife received $499 monthly, 
creating an annual family income of $18,168.  After deduction 
of known medical expenses (i.e., medicare premiums exceeding 
5 % of family income), the veteran's annual family income, 
beginning December 1, 2001, was $17,497.  As noted above, the 
income limit for a veteran with one dependant for the 
applicable period was $12,516.  While the veteran alleged 
further deductible unreimbursed medical expenses, he has not 
cooperated with VA's efforts to ascertain the amounts 
of/document such expenses.

The veteran's income exceeds mandated legal limits for 
eligibility to VA improved pension benefits and such benefits 
must be denied as a matter of law.  In cases such as this, 
where the law and not the evidence is dispositive, the claim 
is to be denied or the appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

As the veteran's income is excessive for purposes of 
eligibility for VA improved pension benefits, the appeal to 
establish entitlement to such benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



